Title: To Benjamin Franklin from William Cheetham, 20 August 1782
From: Cheetham, William
To: Franklin, Benjamin


Most excellent Sir
Newton Moor 20th. August 1782
With defference & respect I presume (thro’ the medium of my Friend Henry Wilde) to acquaint you that I am prevented by an unforeseen event of accompanying my Friends to pensilvania, But am resolved to follow (together with a number of other useful & well disposed Artisans) If it should appear from your Answer to the following Queries to be advantageous to us. Will wool that is grown in America suit for making Hats, or is stuff hatting the only branch of that Manufactory carried on there. Is there any quantity of pit Coal got there. But if any thing be asked here that is improper for you to answer, I beg you will forgive the same, & impute it to any other cause than a want of respect for your excelleny & the goverment you represent both of which is held in the highest estimation by your excellencies most obedient humle servant
William Cheetham
N.B. Directions back

William Cheetham hat maker Nwton Moor Near Ashton underline to the care of George Ashley Manchester

